Citation Nr: 1009775	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent before January 
20, 2006, and a rating higher than 20 percent from January 
20, 2006, for anterior cruciate ligament reconstruction with 
partial lateral meniscectomy of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1978 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a decision in December 2008, the Board assigned staged 
ratings for anterior cruciate ligament reconstruction with 
partial lateral meniscectomy of the right knee, namely, a 10 
percent rating before January 20, 2006, and a 20 percent 
rating from January 20, 2006. 

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order in December 2009, the Court granted a Joint Motion for 
Remand and vacated the Board's decision for compliance with 
the instructions in the Joint Motion.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND

In the Joint Motion, the parties agreed that the Board should 
address Diagnostic Code 5259.

Since the Veteran was last examined by VA in September 2005, 
a reexamination is needed to verify the current severity of 
the disability.  38 C.F.R. § 3.327 (a).



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to the residuals from 
the anterior cruciate ligament 
reconstruction with partial lateral 
meniscectomy of the right knee.

The examiner is asked to describe:

Any instability, including reflexive 
giving way of the knee due to pain; 
range of motion in degrees of flexion 
and extension; and, other evidence of 
impaired functioning, including 
functional loss due to painful motion, 
or weakened movement, or excess 
fatigability.  If feasible, any 
additional loss of function should be 
expressed in degrees of loss of flexion 
or extension. 

The claims folder should be made 
available to the examiner. 

2.  After the above development is 
completed, adjudicate the claim for 
increase, addressing Diagnostic Code 
5259 and 38 C.F.R. § 4.14, if 
applicable.  If the benefit remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


